MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                           Mar 31 2020, 9:11 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana
Valerie K. Boots                                         Robert J. Henke
Marion County Public Defender Agency                     Katherine A. Cornelius
Indianapolis, Indiana                                    Deputy Attorneys General
                                                         Indianapolis, Indiana
                                                         DeDe Connor
                                                         Indianapolis, Indiana
                                                         for Child Advocates, Inc.



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of D.A.I. and H.I.,                        March 31, 2020
Children in Need of Services,                            Court of Appeals Case No.
                                                         19A-JC-2235
D.D.I., Father,
                                                         Appeal from the
Appellant-Respondent,                                    Marion Superior Court
        v.                                               The Honorable
                                                         Marilyn A. Moores, Judge
                                                         The Honorable Danielle Gaughan,
Indiana Department of Child                              Judge Pro Tempore
Services,                                                The Honorable Marcia J. Ferree,
Appellee-Petitioner,                                     Magistrate

and



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020               Page 1 of 10
      Child Advocates, Inc.,                                    Trial Court Cause Nos.
                                                                49D09-1901-JC-263
      Appellee-Guardian Ad Litem.                               49D09-1901-JC-264




      Kirsch, Judge.



[1]   D.D.I. (“Father”) appeals from the juvenile court’s order adjudicating D.A.I.

      and H.I. (“Children”) to be children in need of services (“CHINS”). Father

      contends that the determination is clearly erroneous because the evidence does

      not show that their physical or mental condition is seriously impaired or

      endangered; that they need care, treatment, or rehabilitation that they are not

      receiving; or that the coercive intervention of the court is necessary to ensure

      their well-being.1


[2]   We affirm.




      1
       Mother of D.A.I. did not appear during the proceedings, was defaulted, and does not appeal; Mother of
      H.I. (“Mother”) does not appeal the determination that H.I. is CHINS.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020                Page 2 of 10
                                 Facts and Procedural History
[3]   At about 5:00 a.m. on January 21, 2019, Indianapolis Metropolitan Police

      Department Officer Ryan Salisbury (“Officer Salisbury”) was dispatched to the

      home of Father and A.J. (“Mother”) (collectively, “Parents”), who is the

      mother of H.I., who was one year old at the time, but not D.A.I., who was five

      years old at the time. Mother told Office Salisbury that she and Father had

      argued over money. During the argument, Father held her down on a couch

      and pulled a sweater over her head, making it difficult for her to breathe

      because she was pregnant. She pulled Father’s hair to get him to release her,

      and he slapped her face. D.A.I. and H.I. were both in the house at the time.


[4]   D.A.I. was in an adjoining bedroom. H.I. was asleep in Parents’ bedroom.

      When Officer Salisbury entered that room, he saw two handguns in a bag next

      to the bed; two loaded Glocks on a shelf in a closet, about four feet above the

      floor; and a shot gun, a rifle, and an AK-47, all unloaded, next to the bed.

      Officer Salisbury smelled marijuana and saw a glass jar, containing suspected

      marijuana, on the floor about three feet from the bed.


[5]   Father was arrested. He was charged with: Count I, Domestic Battery

      Resulting in Bodily Injury to a Pregnant Woman, as a Level 5 felony; Count II,

      Strangulation, as a Level 5 felony; Count III: Criminal Confinement, as a Level

      6 felony; Count IV, Domestic Battery, as a Level 6 felony; and Count V,

      Domestic Battery, as a Class A Misdemeanor. The Indiana Department of

      Child Services (“IDCS”) placed the children with their paternal aunt because

      Mother was unable to care for the children, IDCS could not locate D.A.I.’s
      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 3 of 10
      mother, and Father was in jail on the charges resulting from this incident.

      Father’s criminal case went to trial before the dispositional hearing in this case,

      but the jury was deadlocked; Father had not been retried at the time of the

      dispositional hearing.


[6]   On January 22, 2019 Family Case Manager Luke Proffitt (“FCM Proffitt”)

      began to assess a report that Children were victims of abuse or neglect including

      domestic violence and illegal drug use in the home. When FCM Proffitt

      interviewed Father, he admitted to FCM Proffitt that he pushed Mother on the

      date of the incident but stated that he did not hit her. However, he admitted to

      past incidents of domestic violence. He also admitted there were weapons and

      ammunition in the room where H.I. was sleeping. On January 29, 2019, the

      IDCS filed a verified petition alleging Children were CHINS. IDCS alleged

      Children’s physical or mental conditions were seriously impaired or endangered

      because Father failed to provide Children a home environment free from

      domestic violence, drug use, and unsafe placement of loaded weapons.


[7]   The juvenile court began hearing evidence on the CHINS petition on May 10,

      2019 but continued the factfinding hearing due to the lateness of the hour. On

      May 13, 2019, the court heard evidence, but both Parents failed to appear

      although their respective counsels were present. D.A.I.’s mother failed to

      appear at any hearing. On May 17, 2019, the court held a default hearing

      regarding D.A.I.’s mother and took the default under advisement. On May 20,

      2019, the court held another day of factfinding, at which Parents did not



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 4 of 10
      appear. On July 31, 2019, the juvenile court issued written findings of fact and

      conclusions of law and concluded that Children were CHINS, stating:


              The Child[ren]’s physical or mental condition is seriously
              impaired or endangered as a result of Parents’ inability, refusal,
              and neglect to provide the Child[ren] with a safe and stable home
              environment that is free from domestic violence from unsafe and
              dangerous placement of guns in the home.


              Further, the Child[ren] need[] a safe and stable home
              environment and [they are] unlikely to receive this without the
              coercive intervention of the Court.


      Appellant’s App. Vol. II at 115, 219. On August 23, 2019, the juvenile court held

      the disposition hearing, and Parents appeared in person and by counsel. The

      juvenile court issued parental participation orders, ordering Parents to

      participate in services. Father now appeals.


                                     Discussion and Decision
[8]   CHINS proceedings are civil actions, and therefore, it must be proven by a

      preponderance of the evidence that a child is a CHINS as defined by statute. In

      re L.C., 23 N.E.3d 37, 39 (Ind. Ct. App. 2015), trans. denied. This court neither

      reweighs the evidence nor judges the credibility of the witnesses. Id. We

      consider only the evidence that supports the juvenile court’s decision and the

      reasonable inferences drawn therefrom. Id. at 39-40. Where the trial court

      issues findings of fact and conclusions thereon, we apply a two-tiered standard

      of review. In re R.P., 949 N.E.2d 395, 400 (Ind. Ct. App. 2011). We consider

      first whether the evidence supports the findings and then whether the findings
      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 5 of 10
       support the judgment. Id. We will set aside the trial court’s findings and

       conclusions only if they are clearly erroneous and a review of the record leaves

       us firmly convinced that a mistake has been made. Id. Findings are clearly

       erroneous only when the record contains no evidence to support them either

       directly or by inference. K.B. v. Ind. Dep’t of Child Servs., 24 N.E.3d 997, 1001-02

       (Ind. Ct. App. 2015).


[9]    Father argues that the juvenile court erred when it found that Children were

       CHINS because there was not sufficient evidence to support such a

       determination. Father asserts that there was no evidence presented that

       Children’s physical or mental condition was seriously impaired or endangered,

       or that they need care, treatment, or rehabilitation that they are not receiving.

       Furthermore, Father argues that DCS became involved because of illegal drugs,

       domestic violence, and unsecured firearms and ammunition and that at the

       time of the dispositional hearing, these issues had been resolved. He maintains

       that there is no evidence that he ever used illegal drugs, that even if there was

       domestic violence it is unlikely to re-occur because he is no longer living with

       Mother, and that he no longer has the firearms. Therefore, he contends that the

       coercive intervention of the court is not necessary to ensure Children’s well-

       being.


[10]   IDCS had the burden of proving by a preponderance of the evidence that

       Children were CHINS. Ind. Code § 31-34-12-3. Here, the juvenile court

       adjudicated Children to be CHINS pursuant to Indiana Code section 31-34-1-1,

       which provides:

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 6 of 10
               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.


       Therefore, this statute requires “three basic elements: that the parent’s actions

       or inactions have seriously endangered the child, that the child’s needs are

       unmet, and . . . that those needs are unlikely to be met without State coercion.”

       In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).


[11]   Here, the juvenile court based its determination on the presence of illegal drugs

       in the home, weapons and ammunition in the room where the H.I. was asleep

       on Parents’ bed, and domestic violence while the children were in the home.

       The juvenile court found there was a domestic violence incident between

       Mother and Father on January 21, 2019, in which Father choked Mother until

       she could not breathe and left Mother with injuries to her face. Appellant’s App.

       Vol. II at 217. These findings were supported by the testimony of Officer

       Salisbury and the admissions by Mother to FCM Proffitt. Tr. at 7, 14. Further,

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 7 of 10
       Father admitted to FCM Proffitt he pushed Mother multiple times on January

       21, 2019 and also admitted he and Mother had engaged in approximately four

       other violent fights since 2017. Id. at 16. Mother also admitted to FCM Proffitt

       there had been multiple violent incidents over the years. Id. at 14. This was

       sufficient evidence to support the finding about domestic violence. Father’s

       argument that domestic violence is unlikely to reoccur because he is no longer

       living with Mother ignores the fact that they are parents to at least one of the

       Children. Therefore, even if they remain living apart, Parents will need to

       interact as the parents to a common child, and the domestic violence remains a

       threat to Children.


[12]   Father contends that there is no evidence that he has a substance abuse or ever

       used illegal drugs and that it was Mother that used marijuana. The evidence

       presented at the hearing showed that Officer Salisbury testified he could smell

       marijuana coming from the bedroom even before he saw it. Id. at 8. The

       marijuana was found right next to the bed on the floor. Id. at 10. Mother

       admitted to regular and ongoing marijuana use, and she also admitted she

       witnessed Father selling drugs out of the home. Id. at 14, 17, 41, 42-43. The

       evidence showed that Father failed to protect Children from Mother’s drug use

       and his own illegal conduct.


[13]   Father stated that he no longer had the firearms at the time of dispositional

       hearing but conceded that they were taken from him when he was released

       from incarceration pending trial and placed on a monitoring system. The

       evidence presented at the hearing showed that Officer Salisbury found a

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 8 of 10
       shotgun, a rifle and an AK-47 next to the bed where H.I. was sleeping, two

       handguns in a bag beside Parents’ bed, and two Glock handguns on a four-foot-

       high shelf. Id. at 8-10. Although the guns next to the bed were unloaded, the

       two Glock handguns were loaded. Id. at 8-9. Although Father stated that he

       no longer had the guns at the time of the dispositional hearing, his additional

       statement that this was because he was on pretrial monitoring creates an

       inference that he could get the weapons back if he was no longer on the

       monitoring system.


[14]   All of Father’s arguments are a request to reweigh the evidence, which we do

       not do. In re L.C., 23 N.E.3d at 39. We, therefore, conclude that the juvenile

       court did not err in finding the Children to be CHINS.


[15]   Father also argues that he is capable of meeting all of the children’s needs

       without the coercive intervention of the court. However, the juvenile court

       found the Children endangered from domestic violence, unsecured weapons

       storage, and Mother’s mental health issues, which she treated through the use

       of illegal drugs. Appellant’s App. Vol. II at 219. Parents both admitted the

       domestic violence issues had existed since October 2017, and there is no

       evidence either Parent took steps to obtain treatment or shield the Children

       during that time. Tr. at 14, 16. Concerning both the marijuana and the gun

       ownership, Father has not shown that he possesses the parenting skills to

       protect the Children. He allowed Mother to smoke marijuana in the home and

       left the marijuana within reach of Children. Id. at 10, 17, 41, 42-43. Further,

       there was evidence he was selling marijuana out of the house. Id. at 14. Father

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 9 of 10
       clearly lacked an understanding of the risks of weapons in the hands of young

       children as both Children may have been able to reach a loaded gun stored four

       feet off the ground. Id. at 10. While Father stated that they tried to keep the

       Children out of their bedroom, on the night of Father’s arrest, H.I. was sleeping

       in the same room. Id. at 16.


[16]   The court need not wait until a tragedy occurs before intervening to protect

       Children. In re R.P., 949 N.E.2d at 401. Father’s violent and irresponsible

       actions endangered Children’s physical and emotional safety. The juvenile

       court did not err in finding the coercive intervention of the court was needed to

       ensure the Children lived in a safe and stable home free from drug use,

       unsecured handguns, and domestic violence.


[17]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2235 | March 31, 2020   Page 10 of 10